DETAILED ACTION
This corrected notice of allowability includes an acknowledgement of the declaration under 37 CFR 1.130(b) filed on February 22, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The declaration under 37 CFR 1.130(b) filed on February 22, 2022 is sufficient to overcome the rejection of claims 21-40 based on “Summary offline on maintenance related to rate-matching in NR” by Nokia. The declaration provides evidence of the prior public disclosure of the subject matter disclosed by the claimed invention in the document “R1-1716307 Resource sharing between PDCCH and PDSCH” (hereinafter referred to as “the Intel reference”) dated 18th-21st September 2017, which was submitted to the 3GPP by inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. A copy of the Intel reference dated 18th-21st September 2017 was provided with the declaration.

Response to Arguments
Applicant’s arguments, see pages 6-10 of the Remarks, filed February 22, 2022, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 21, 28-30, 32, 34, 35, and 40-44 are allowed and are re-numbered as claims 1-12, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 21 and similarly recited in claim 35, a processing circuit configured to:
generate a first radio resource control (RRC) signal comprising information on a plurality of rate-matched resource sets, wherein each rate-matched resource set of the plurality of rate-matched resource sets comprises time-frequency resource on which any overlapping physical downlink shared channel (PDSCH) may not be mapped; and
generate a second RRC signal comprising information on one or more overlap resource sets, wherein each of the one or more overlap resource sets comprises time-frequency resources on which any overlapping physical downlink shared channel (PDSCH) may be dynamically mapped, based on an indication provided by layer 1 signaling;
wherein the first RRC signal and the second RRC signal comprises a bitmap of symbol indices, in order to indicate time-domain granularity of associated resource sets.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        05/13/2022